UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1482


JACOB QUEERN,

                    Plaintiff - Appellant,

             v.

DEFENSE LOGISTICS AGENCY, (DLA), et al,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00485-RBS-LRL)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacob E. Queern, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacob E. Queern seeks to appeal the district court’s order directing the clerk to

terminate several of his motions and reinstate them upon resolution of his multiple

interlocutory appeals. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Queern seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction and deny

Queern’s pending motions. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            2